Case 1:19-mj-00322-LB Document 1 Filed 04/09/19 Page 1 of 7 PageID #: 1
Case 1:19-mj-00322-LB Document 1 Filed 04/09/19 Page 2 of 7 PageID #: 2
Case 1:19-mj-00322-LB Document 1 Filed 04/09/19 Page 3 of 7 PageID #: 3
Case 1:19-mj-00322-LB Document 1 Filed 04/09/19 Page 4 of 7 PageID #: 4
Case 1:19-mj-00322-LB Document 1 Filed 04/09/19 Page 5 of 7 PageID #: 5
Case 1:19-mj-00322-LB Document 1 Filed 04/09/19 Page 6 of 7 PageID #: 6
Case 1:19-mj-00322-LB Document 1 Filed 04/09/19 Page 7 of 7 PageID #: 7




 XXXXXXXXXXXX
                            S/ Lois Bloom
